Citation Nr: 1711124	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from January 1975 until June 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in March 2014 when it determined that the criteria for reconsidering a prior denial of service connection for bilateral hearing loss disability had been met under 38 C.F.R. § 3.156(c), and remanded the underlying service connection claim for a VA examination.  The Board remanded the case again in April 2016 for a VA examination.  The matter has since been returned to the Board for further appellate review.  


FINDING OF FACT

The evidence of record is in equipoise as to whether a present hearing loss disability developed as a result of noise trauma during active service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303; 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the Veteran in substantiating his claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating the claim for service connection currently on appeal.

In light of the favorable decision to grant the Veteran's claim of service connection, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the VCAA, are rendered moot.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A hearing loss disability for VA compensation purposes is defined by regulation as impaired hearing when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).    

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

The Veteran contends that he has a bilateral hearing loss disability as a result of noise exposure during service.  Service records show the Veteran served aboard a ship and performed other duties that would have exposed him to noise loud noises in service.  He has also been awarded service connection for tinnitus based upon this service.  It is therefore conceded, and not in dispute, that the Veteran was exposed to noise trauma in service.  The question to be resolved in this case then is whether the Veteran has a diagnosis of hearing loss that is related to his in-service noise trauma.

The Veteran's March 1991 separation examination reported decreased levels of hearing bilaterally, although hearing was still within normal limits by VA standards.  

VA audiology examination in September 1991 revealed decreased hearing levels bilaterally, but it was still considered to be within normal limits.  An opinion was not offered as to etiology.

On June 2010 VA audiology examination, bilateral sensorineural hearing loss was diagnosed.  However, the examiner opined that because the Veteran separated from military service with hearing within normal limits, that hearing loss did not occur in service.  This examination is inadequate because it did not address the threshold shift in hearing from the entrance examination and separation examination in the service treatment records, noise exposure during service, and the Veteran's lay statements regarding noise exposure and symptoms. 

VA audiology examination in May 2014 noted that the Veteran suffered from sensorineural hearing loss in the right and left ear.  The examiner did generally note that the Veteran may have had a change in hearing threshold in service, but stated that it did not meet the criteria to be a disability for VA purposes.  The examiner also generally stated that a significant change in the hearing threshold may indicate noise exposure or acoustic trauma.  However this exam is inadequate because it did not address the cause of a threshold shift in hearing from the entrance evaluation to the separation evaluation, noise exposure during service, or the Veteran's lay statements about noise exposure and symptoms. 

Finally, the June 2016 VA audiology examination stated that the Veteran has a diagnosis of sensorineural hearing loss in the right and left ears, but again failed to address the threshold shift in hearing from the entrance evaluation to the separation evaluation, noise exposure during service, or the Veteran's lay statements about noise exposure and symptoms.  

The Veteran has reported symptoms of muffled sounds, difficulty hearing the television, and difficulty hearing his wife speak since separation from service.  The Veteran reported noise exposure from the ship's engine room, diesels, helicopters, gunfire, and cannons while in service.  And the entrance and separation audiology examinations show a threshold shift in hearing that demonstrates the injury of hearing loss was incurred in service.  

In sum, the Board has conceded that the Veteran sustained noise trauma in active service.  Due to the inadequacies of the VA evaluations, as described, they are not evidence against the claim for service connection for bilateral hearing loss.  The Veteran has competently and credibly reported a decrease in hearing acuity since service.  The Veteran also credibly stated that he was not exposed to hazardous noise levels in his post-service occupations.  Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for bilateral hearing loss is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for bilateral hearing loss is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


